 
AMENDMENT TO
AMENDED AND RESTATED CONVERTIBLE DEBENTURE


THIS AMENDMENT TO AMENDED AND RESTATED CONVERTIBLE DEBENTURE (this “Amendment”),
dated as of July 18, 2011, is entered into by and between American Petro-Hunter,
Inc., a Nevada corporation (the “Company”) and Maxum Overseas Fund (the
“Purchaser”).


RECITALS


WHEREAS, the Company and Purchaser entered into that certain Debenture and
Warrant Purchase Agreement dated May 17, 2010, and the related Amended and
Restated Convertible Debenture dated May 4, 2011 (the “Debenture”), pursuant to
which the parties agreed, among other things, for the Purchaser to loan up to
$1,800,000 (the “Committed Loan Amount”) to the Company subject to the terms and
conditions set forth in the Debenture.


WHEREAS, the Company and Purchaser now desire to (i) increase the Committed Loan
Amount to $2,000,000, (ii) provide that the Company will enter into a royalty
agreement with Centennial Petroleum Partners, LLC and (iii) otherwise modify the
Debenture as provided herein.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:


AGREEMENT


1.           Reduction in Conversion Price.  Section 2 of the Debenture is
hereby amended and restated to read in its entirety as set forth below:


“2.           Draw Downs.  As set forth on the Ledger, as of the Original Issue
Date Holder has loaned to the Company an aggregate principal amount of $494,000
(the “Initial Advance”).  The Holder agrees to immediately lend such additional
cash amounts to the Company as the Company may request from time to time (each a
“Draw Down”), up to an aggregate principal amount of $2,000,000 (including the
Initial Advance) (the “Full Commitment Amount”); provided however, that the
Holder shall not be obligated to advance any Draw Down request for an amount
less than $100,000, unless such amount represents the remainder of the Full
Commitment Amount not yet advanced.  All Draw Downs made on account of principal
hereof shall be recorded on the Ledger and signed by Holder and the Company
where indicated; provided however, that the failure of the Holder to sign the
Ledger shall have no effect on the Holder’s obligation to advance any Draw
Down.  The applicable Repayment Date for each Draw Down and for the Initial
Advance shall be the one year anniversary of the date such funds are initially
advanced to the Company as indicated on the Ledger.  Simultaneously with the
receipt of any Draw Down funds, the Company shall issue to the Holder a Warrant
to purchase an amount of shares of Common Stock of the Company equal to the
amount of such Draw Down divided by the then applicable Conversion Price (as
defined below) and otherwise on the terms and conditions set forth in the
Warrant.”
 
2.           Royalty Agreement.  In consideration of the increase of the
Committed Loan Amount to $2,000,000, the Company shall enter into the Assignment
of Royalties Agreement (the “Royalty Agreement”) with Centennial Petroleum
Partners, LLC (“CPP”) effective July 1, 2011, which will provide for the payment
to CPP of a perpetual 3% royalty interest from the proceeds of the Company’s
oil, gas and mineral sales, as described in the Royalty Agreement.  The Company
and the Holder each acknowledge and agree that CPP is an intended third party
beneficiary of the Company’s obligations hereunder with respect to the Royalty
Agreement and shall have the right to enforce this Agreement in such respects as
if CPP were a party hereto.


 
 

--------------------------------------------------------------------------------

 
 
3.           Effect on Debenture. Except as specifically amended and modified by
this Amendment, all terms, conditions, covenants and agreements set forth in the
Debenture shall remain in full force and effect.


4.           Governing Law.  This Amendment shall be governed by the laws of the
State of Nevada applicable to contracts between Nevada residents wholly
performed in Nevada.


5.           Counterparts.   This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one agreement.




[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date and year first written above.
 


COMPANY:
 
American Petro-Hunter, Inc.
   
a Nevada corporation
                 
By:
      Robert McIntosh    
Chief Executive Officer
           



PURCHASER:
 
Maxum Overseas Fund
                 
By:
     
Kenneth Taves
   
Portfolio Manager
           

 
 
[Signature Page to Amendment to Amended and Restated Convertible Debenture]

--------------------------------------------------------------------------------

 
 